IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE
STATE OF WASHINGTON,                                                                )   No. 78744-6-I

                                         Respondent,

                           v.
                                                                                    )
JONATHON PATRICK RIDDLE,                                                            )   UNPUBLISHED OPINION
                                                                                    )
                                         Appellant.                                 )   FILED: September 16, 2019
_________________________________________________________________________________   )
              PER CURIAM              —     Jonathon Riddle appeals a sentence condition imposed

following his conviction for first degree child molestation. He contends, and the

State concedes, that a community custody condition requiring him to “not

frequent areas where minor children are known to congregate, as defined by the

supervising Community Corrections Officer” is unconstitutionally vague. The

parties agree that this issue is controlled by this court’s decision in State v. Irwin,

191 Wn.App. 644, 654-55, 364 P.3d 830 (2015). Accordingly, we remand for the

court to either strike or modify condition 4 in Appendix 4.2 to Riddle’s judgment

and sentence. See Irwin, 191 Wn.App. at 654-55; State v. WalImuller, 4

Wn.App.2d 698, 701 -04, 423 P.3d 282 (2018), review granted, 192 Wn.2d 1009

(2019).

                           FORTHE COURT:
                                                                                              I
                                                                                                  V